PER CURIAM.
This is an appeal from a sentence containing a determination that appellant, John William Capers, is an habitual, violent felony offender. At the sentencing hearing appellant questioned the date of an earlier conviction which was the predicate for a finding of habitual offender. When a defendant attacks the truth of the statements relied upon to impose habitual offender status, the state is required to produce corroborating evidence. Lewis v. State, 514 So.2d 389 (Fla. 4th DCA), dismissed, 518 So.2d 1276 (Fla.1987). No such corroborating evidence appears in the record in this case.
Appellant also questions the constitutionality of the statute. His position has previously been rejected by this court. See Johnson v. State, 564 So.2d 1174 (Fla. 4th DCA 1990).
Accordingly, while we reject appellant’s constitutional arguments, we reverse the sentence and remand for resentencing to permit the trial court to revisit the question of whether appellant qualifies for treatment as a habitual, violent felony offender.
REVERSED AND REMANDED.
HERSEY, C.J., and ANSTEAD and DELL, JJ., concur.